Walton, J.
This is an action by the town of Friendship against the town of Bremen to recover for supplies furnished an aged female pauper; and, it not being denied that the pauper once had a settlement in Bremen, the only question appears to have been whether she subsequently acquired a settlement in Friendship by having a home therein for five successive years without receiving supplies as a pauper. The jury returned a verdict in favor of Bremen, thus practically affirming that the pauper had acquired such a settlement in Friendship.
The town of Friendship claims to be aggrieved by this verdict, and asks the court to set it aside on the ground that it is against law and against the weight of evidence.
No questions of law are presented. So far as appears, the rulings of the presiding justice, and his instructions to the jury, were satisfactory. The only question presented is one of fact. There was much evidence tending to prove that the pauper had a home in the town of Friendship for five successive years, and there was much evidence tending to prove the contrary.
The jury must have come to the conclusion that the evidence preponderated in favor of such a home; and it is the unanimous opinion of the court that the parties must abide by the result.

Motion overruled.